Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		Applicant’s amendments dated 29 November 2021 are considered and entered into record. Claims 11, 19 and 32 are cancelled. Claims 1-10, 12-18, 20 and 28 are pending in the instant application. 
3.		Claim 28 is amended to a non-elected sequence ARAFGX1PVRCX2S*, wherein X2=F. Note that SEQ ID NO: 2 having X2=Y was elected as the sequence relative to SIN 1 (see Applicant’s response dated 4/27/2020). The election requirement was made final in the Office Action dated 5.27.2021. Claim 28 has been previously examined on the merits for elected SEQ ID NO: 2. However, upon current amendment, the claim only recites a non-elected species. Claims 28 is therefore, withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 April 2020.
4.		Claims 1-10, 12-18 and 20, drawn to a pharmaceutical composition comprising a peptide, are under examination in the instant application.

Objection/Rejection withdrawn
5.		Upon consideration of appropriate amendment of the specification, the objection is withdrawn.
6.		Upon consideration of amendment of claims 1 and 18, the rejection under 35 U.S.C. § 101 is withdrawn.
7.		Upon consideration of amendment of claims, the rejections under 35 U.S.C. 102(a)(1), and 35 U.S.C. 103 are withdrawn. 

New Rejections
Claim Rejections - 35 USC § 112-Second paragraph
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.		Claims 1-10, 12-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
11.		Claims 1, 13-14, and 18 are rejected as it is unclear as to how a peptide of 5 or less than 12 amino acids in length comprise a peptide of SEQ ID NO: 1, which is 12 amino acids long.
12.		Claim 1 is also rejected for reciting “a peptide of 5-50 amino acids in length having greater than 96% amino acid sequence identity over its length”, which is relative to SEQ ID NO: 1 (having 12 amino acids). The claim is unclear as “greater than 96% identity” of a peptide of 5-50 amino acids would necessarily mean that the other peptide should be at least 48 amino acids in length (to comply with 96-100% sequence identity. However, SEQ ID NO: 1 is only 12 amino acids long, which is less than 50% of the claimed peptide. It is therefore, not ascertainable as to how a 96-100 percent identity of a longer peptide be matched with SEQ ID NO: 1. 
13.		Claims 13 and 14 are rejected for reciting “a peptide of 5-50 amino acids in length having at least 50% amino acid sequence identity over its length”, which is relative to SEQ ID NO: 1 (having 12 amino acids). The claim is unclear as “at least 50% identity” of a peptide of 5-50 amino acids would necessarily mean that the other peptide should be at least 25 amino acids in length (to comply with at least 50% sequence identity to a 50 amino acid long peptide). However, SEQ ID NO: 1 is only 12 amino acids long, which is less than 50% of the claimed peptide. It is not ascertainable as to how a 50 percent or more identity of a longer peptide be matched with SEQ ID NO: 1.
14.		Claim 20 depends from claim 18 reciting a peptide of 5-25 amino acids. Claim 20 is rejected for reciting that the peptide (5-25 amino acids) “has at least “60%...95%” amino acid sequence identity over its length”, which is relative to SEQ ID NO: 1 (having 12 amino acids). The claim is unclear as “at least 60%, …95% identity” of a peptide of 5-50 amino acids would necessarily mean that the other peptide should be at 15-24 amino acids in length (to comply with at least 60-95% sequence identity). However, SEQ ID NO: 1 is only 12 amino acids long. which is less than 50% of the claimed peptide. It is therefore, not ascertainable as to how the claimed percent identity of a longer peptide be matched with SEQ ID NO: 1.
15.		Claims 2-10, 12, 15-17 and 20 are rejected as being dependent of an indefinite claim.
16.		Appropriate correction and clarification are required.

	
Claim Rejection - 35 USC § 103
17.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
18.		Claims 1-4, 8-10, 12, 18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Chaker AN, WO 2006/078783, 27 July 2006 in view of Hamley IW, (Biomacromol 15: 1543-1559, 2014).
19.		The claims are directed to a pharmaceutical composition comprising a peptide of 5-50 amino acids, having greater than 96% sequence identity over its length relative to SEQ ID NO: 1, and a pharmaceutically acceptable carrier; wherein: the peptide is linked to a non-peptide molecule through a linker (claim 1); comprises SEQ ID NO: 2 (claim 2); comprises at least one conservative substitution in SEQ ID NO: 1 (claim 3); the pharmaceutically acceptable carrier comprises a polymer (claim 4); the peptide has a deletion of 1-2 amino acids of SEQ ID NO: 1 (claim 8), the peptide has at least 1 additional amino acid at the N-terminus or C-terminus of SEQ ID NO: 1 (claims 9, 10); and the non-peptide molecule is PEG or TEG (claim 12). Claim 18 recites a peptide consisting essentially of 5-25 amino acids having at least 50% sequence identity over its length to SEQ ID NO: 1 comprising at least one conservative substitution; and the peptide has at least 60-95% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 1 (claim 20). 
20.			Chaker teaches peptide sequences that inhibit or activate Cdk2 kinase activity (Abstract; page 7, lines 21-22). The reference teaches a peptide sequence of 36 amino acids, comprising a region of Cdk5/Cdk2 protein (i.e. Cdk2 activator) that is of 12 amino acids (5-50 amino acids), and is 100% identical to instant SEQ ID NO: 2 (Appendix-1 showing SCORE alignment as presented in previous Office Action), which is greater than 96%, or is at least 50%, or at least ….95% identical relative to SEQ ID NO: 1 having X1=I and X2=Y (Figure 8b) (instant claims 1, 2, 18, 20). The reference also teaches a Cdk2 peptide of 9 (5-50) amino acids (ARAFGVPVR) having 100% identity over its length relative to instant SEQ ID NO: 1 (Fig. 8b), which would inherently function as a Cdk2 activator, absent evidence to the contrary. Since the peptide is a 36 amino acid sequence comprising SEQ ID NO: 1 or SEQ ID NO: 2, the reference peptide inherently comprises at least one additional amino acid at the N and C termini of SEQ ID NO: 1 (instant claims 9, 10). The reference teaches therapeutic or pharmaceutical compositions comprising Cdk2 activator (cited peptide) (Abstract; page 2, line 5; page 4, lines 14-16) with a pharmaceutically acceptable carrier (para spanning pages 10 and 11) (claims 1, 2), wherein the carrier can be polyethylene glycol (hydrophilic polymer) (page 14, para 1, lines 8-9, 14) (claim 4).  Chaker teaches that the peptides can comprise one or more conservative substitution (page 11, lines 19-21; page 8, lines 13, 14) (claims 3, 18, 20). The reference teaches deletion variants of the peptide and that the peptide of the invention can have variants having 1-10 or more amino acid changes (i.e. can have deletion of 1-2 amino acids as in instant claim 8).
21.		Chaker does not teach that the peptide is linked to a non-peptide molecule. 
22.		Hamley teaches that attachment of peptides or proteins to PEG (PEGylation) improves the water solubility and stability, and provides longer circulation time resulting from reduced renal clearance, immunogenicity and enzymatic degradation. The reference teaches that this has resulted in the use of PEGylation in pharmaceutical compositions having peptides for “drug delivery applications” (Introduction, para 1; page 1553, para 1-2 of Section 9). The reference also teaches that PEG can be linked to a peptide (page 1549, col 1, last para; Figure 9, 15; page 1553, para 3 of Section 9) (claim 12). The reference further teaches that the coupling of poly (oligo-(ethylene glycol) methacrylate (POEGMA) or PEG, to a peptide provides biocompatibility (page 1544, col 1, para 1).
23.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the peptide of the pharmaceutical composition as taught by Chaker, by linking a PEG molecule to the peptide in view of the teachings of Hamley. The person of ordinary skill would have been motivated to link a PEG molecule to a peptide in therapeutic peptide formulations as PEGylation results in improved water solubility, stability, and longer circulation time, thereby providing efficient drug delivery (Hamley). The person of ordinary skill would have expected reasonable success because parameters for efficient therapeutic peptide delivery were being constantly experimented, at the time of filing of the instant invention.
24.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

25.		Claims 1-10, 12, 18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Chaker (2006) and Hamley et al (2014), in view of Kern et al, (Mol Pharmaceutics14: 1450-1459, 3/9/2017).
26.		The claims also recite that the polymer comprises a hydrophilic block and an endosomolytic block (claim 5), specific polymers as recited in claim 6, and the polymer is stimuli-responsive responding to one or more stimuli listed in claim 7.
27.		The teachings of Chaker and Hamley et al are set forth above. 
28.		Chaker and Hamley et al do not teach the polymers as recited in claims 5-7. 
29.		Kern et al teach the use of a multifunctional diblock copolymer carrier for peptide delivery, wherein one polymer block comprises a pH-responsive endosomolytic formulation of N,N-diethylaminoethyl methacrylate and butyl methacrylate, and the other hydrophilic polymer block is polyethylene glycol methacrylate (PEGMA) (Abstract). Kern et al teach that the use of both polymers in a peptide formulation provides protection of the peptide against serum mediated degradation, resulting in an efficacious carrier design for “intracellular peptide drug delivery” (Abstract). The reference teaches that the endosomolytic polymer block destabilizes membranes at acidic pH values found within endosomes, thus facilitating “endosomal escape to the cell cytosol”; while the PEGMA polymer block provides solubility and stability allowing  “biocompatibility and peptide shielding in circulation” (page 1451, col 2, para 1; Figure 4; Discussion, para 2).
30.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the pharmaceutical composition comprising the peptide and a pharmaceutically acceptable carrier that is a polymer as taught by Chaker and Hamley et al, by using diblock copolymers as carrier in view of the teachings of Kern et al. The person of ordinary skill would have been motivated to use a hydrophilic and an endosomolytic polymer, as the use of both polymers in a peptide formulation provides protection of the peptide against serum mediated degradation, resulting in an efficacious carrier design for “intracellular peptide drug delivery” (Kern et al). The person of ordinary skill would have expected reasonable success because parameters for efficient therapeutic peptide delivery were being constantly experimented, at the time of filing of the instant invention.
31.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

32.		Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over by Chaker (2006) in view of Fosgerau et al (Drug Discovery Today 20: 122-128, Jan 2015).
33.		The claims also recite that the peptide has a reinforced or stabilized secondary structure (claim 13).
34.		The teachings of Chaker are set forth above. 
35.		Chaker does not teach that the peptide has a reinforced or stabilized secondary structure. 
36.		Fosgerau et al teach that naturally occurring peptides have poor stability and short half-life in circulation, hence are not directly suitable as therapeutics (Introduction, para 2). The reference teaches improving the physicochemical properties of natural peptides by introducing stabilizing α-helices or other chemical modification (page 124, col 1, para 3). Fosgerau et al teach chemical strategies for efficient peptide drug design, comprising stabilizing of secondary structures” comprising “building hydrophobic faces, cyclization, N-methylation, and establishment of intramolecular hydrogen bonds”, which would overcome degradation (e.g. acidic or enzymatic) of peptide therapeutics (page 126, col 2, full para 2).  
37.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the peptide of the pharmaceutical composition as taught by Chaker, by adding a stabilized secondary structure to the peptide in view of the teachings of Fosgerau et al. The person of ordinary skill would have been motivated to investigate chemical strategies like stabilizing secondary structures, as this would render stability and longer circulatory half-life of peptide therapeutics (Fosgerau et al). The person of ordinary skill would have expected reasonable success because parameters for efficient therapeutic peptide delivery were being constantly experimented, at the time of filing of the instant invention.
38.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

39.		Claims 14-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Chaker (2006), in view of Offen et al USPGPB 20170121381, 5/4/2017.
40.		The claims also recite that the peptide is linked to a functional domain (claim 14) that is a transactivation, targeting or stabilization domain (claim 15), the transactivation domain is a transactivator of transcription peptide (TAT) (claim 16), with a sequence of SEQ ID NO: 4 (claim 17).
41.		The teachings of Chaker are set forth above. Chaker also teach that the peptide of the invention may be located intracellularly (page 3, para 1).
42.		Chaker does not teach that the peptide is linked to a functional domain like TAT peptide or a peptide with sequence of SEQ ID NO: 4.
43.		Often et al teach a peptide of SEQ ID NO: 15 that is 100% identical to instant SEQ ID NO: 4, wherein SEQ ID NO: 15 is a cell penetrating peptide (CPP) agent or the TAT peptide (see attached Appendix 3 in the previous Office Action) (claims 10, 11; para 0135; Table 5; para 0029). The reference teaches attaching (directly or via a peptide bond) (i.e. linking) the cell penetrating peptide (or TAT peptide) to an isolated peptide of the reference (Htt amino acid sequence) (claims 9-14; para 0131, 0133). The reference teaches that the peptides of the invention are provided in a pharmaceutical composition comprising suitable pharmaceutical excipients or carriers (para 0173, 0174). The reference teaches that a CPP “enhances translocation of any of the attached peptide across a cell membrane” (para 0132). Even though the reference does not teach that the TAT peptide is a functional or transactivation domain, these features would be inherent to the peptide having an identical sequence to instant SEQ ID NO: 4. “A compound and all of its properties are inseparable” In re Papesch, CCPA 137, USPQ 43.
44.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the peptide in a pharmaceutical composition as taught by Chaker, by linking the peptide to a functional domain in view of the teachings of Offen et al. The person of ordinary skill would have been motivated to link the peptide of Chaker, with an internalization peptide as in instant SEQ ID NO: 4 or TAT peptide, as such peptides enhance “translocation of any of the attached peptide across a cell membrane” (Offen et al), hence can improve the delivery and therapeutic efficacy of the active peptide. The person of ordinary skill would have expected reasonable success because parameters for efficient therapeutic peptide delivery were being constantly experimented, at the time of filing of the instant invention.
45.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
Applicant’s arguments:
46.		Applicant primarily argues the cited reference teachings and the previously made rejections on the basis of current claim amendments. As noted above, all prior rejections have been withdrawn and new rejections are set forth to address present amendments. 
47.		Applicant also argues that Chaker only teaches the use of the peptide of SEQ ID NO: 3 in a therapeutic. Applicant asserts that the sequence cited by Examiner is SEQ ID NO: 9 of the reference, which is different from SEQ ID NO: 3. Applicant argues that the skilled artisan would therefore, not have a basis to modify SEQ ID NO: 9 to “reinforce or stabilize the secondary structure” as recited in claim 13; OR “link a functional domain” as recited in claim 14. Applicant asserts that claims 13 and 14 are not obvious over the combination of cited references (first paragraph of pages 10 and 11 of Remarks).
48.		Applicant’s arguments are considered, however, are not found to be persuasive for explanation in the rejection above (see paragraph 20). As stated in the rejection, Chaker teaches HTm4 inhibitors to “…activate or relive the inhibition on a CDK2 kinase activity”, which would imply the use of CDK2 activators. It is understood that peptide fragments can be activators of said peptide. The reference also teaches that pharmaceutical compositions can comprise CDK2 activators. The person of ordinary skill would therefore, find it obvious to modify the peptide of 36 (or 5-50) amino acids in length sequence having 100% sequence identity over its length relative to SEQ ID NO: 1 or SEQ ID NO: 2 to “reinforce or stabilize the secondary structure”; OR “link a functional domain”. Claims 13 and 14 are therefore, obvious over the combined teachings of the references. 
	

Conclusion
49.         	No claims are allowed.
50.		  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Dib et al, PloS One 7: 1-21, 2012 (Abstract only)
(Reference teaches that protein fragments are basic building blocks of the protein, and can play major role in the biological role of the protein (abstract). The reference evinces that protein fragments could function as activators of the protein).

			
51.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
52.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
53.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
17 April 2022


/GREGORY S EMCH/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        




                                                                                                                                                                                                        
mp